DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17, 19, 22-23, and 28, are rejected under 35 U.S.C. 103 as being unpatentable over Yashiki et al. (US 2012/0064303) in view of Heim et al. (WO 2005/038136).
Yashiki et al. disclose an optical variable anti-counterfeiting element comprising: a transparent undulating structure layer 110 comprising a first undulating structure R1 and a second undulating structure R2, wherein the depth-to-width ratio of the first undulating structure R1 is less than that of the second undulating structure R2 (Fig. 3) [the specific volume is also greater, as defined by the Specification]; and an interference optically variable coating 120’ on the first undulating structure R1, wherein the coating may be a multilayer interference film, wherein the top and bottom layers are different materials/colors which would impart effects from both sides (0138-0140; Fig. 6).  Yashiki et al. disclose providing the element in a security document (0005).  Furthermore, no further structure is disclosed and the claim is solely distinguished by intended use.
Yashiki et al. substantially disclose the claimed invention for the reasons stated above, including a three-layer interference optically variable coating, but do not disclose a five-layer coating, particularly wherein the first and second partially transparent layers are different, and the dielectric layers are different.  However, Heim et al. teach a similar multilayer interference film, which may be structured as a first partially transparent layer (first absorber) 54, a first dielectric layer (first intermediate layer) 56, a reflection layer 58, a second dielectric layer (second intermediate layer) 60, and a second partially transparent layer (second absorber) 62 (Pg. 9, Para 4-6; Fig. 6), which can be provided on undulating surfaces (Fig. 8).  The first and second dielectric and/or absorbers may be different materials (Pg. 9, Para 4-6).  It would have been obvious to substitute the three layer multilayer interference film taught in Yashiki et al. with the five-layer multiple interference film taught in Heim to produce effects from both sides of viewing, and further to provide different partially transparent layers (absorbers) or dielectrics on each side to produce different color effects from each side (Pg. 9, Para 4-6).  

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
The 35 USC 112(b) rejection has been obviated by amendment.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637